Dismissed and Memorandum Opinion filed May 9, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00247-CV

                      MARGARET STONE, Appellant
                                       V.

                       JEFFREY C. STONE, Appellee

                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 11-DCV-190152

                MEMORANDUM                     OPINION


      This is an attempted appeal from an order disqualifying counsel. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001).     Interlocutory orders may be appealed only if
permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992)
(orig. proceeding). This appeal is not from a final judgment or an appealable
interlocutory order.

      On April 19, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless any party filed a
response within ten days showing meritorious grounds for continuing the appeal.
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM




Panel consists of Justices Christopher, Jamison, and McCally.




                                        2